DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-5, 9, 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a surfing attraction comprising the limitations required by independent claims 1, 9 and 11.  Specifically, independent claims are directed to a surfing attraction comprising an inflatable base, inflatable riding surface, wall and platform, wherein a portion of the platform is positioned/attached under the wall. The inflatable riding surface is separate from the base, and includes inflatable riding surface strips connected together, and a pocket within which a rigid element is disposed.  The rigid elements are arranged to maintain a shape of the inflatable riding surface.  One having ordinary skill in the art would not have found it obvious to modify a traditional surface attraction in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Huang (US Pub. No. 2019/0240587)  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711